Citation Nr: 1116093	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  05-21 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating greater than 30 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to November 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was remanded in November 2009 for additional development, which has been completed.


FINDING OF FACT

The Veteran's ulcerative colitis is moderate and does not result in numerous attacks a year with malnutrition, anemia, or serious complications such as liver abscess.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7323 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id.  at 126.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an initial rating in excess of 30 percent for his service-connected ulcerative colitis, which the RO rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323.  Under DC 7323, a 30 percent is assigned for moderately severe ulcerative colitis with frequent exacerbations.  

A 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  

A 100 percent evaluation is assigned for pronounced ulcerative colitis, pronounced, resulting in marked malnutrition, anemia, and general debility, or with some serious complication as liver abscess.

In February 2010, the Veteran had a VA examination.  The Veteran's symptoms were intermittent nausea, vomiting, abdominal discomfort, and episodes of bloody diarrhea.  Flare-ups occur 5 to 6 times per year, sometimes caused by medication noncompliance and sometimes while following the prescribed medication regimen.  The average duration of a flare-up is 2 to 3 weeks, at a 7 of 10 on a severity scale, and manifests as frequent loose and bloody stools and losses of 10 to 20 pounds.  His average weight is 150 to 160 pounds but will drop to 135 to 145 during flare-ups.  The Veteran denied a history of anemia and said he takes a daily iron supplement to prevent iron deficiency anemia (IDA).  He reported no incapacitating episodes in the prior year but noted that he called in sick 15 times due to flare-ups.  He also noted embarrassment when dating and spending time with friends and that he stopped some recreational activities such as skiing due to his condition.

The physical examination revealed weight at 155 pounds and showed no evidence of hernias; gall bladder disease; ascites; rebound tenderness; Markle, Rovsing, or Aaron sign (peritoneal irritation); Mcburneys tenderness; iliopsoas or obturator sign (appendix); or Cullen, Grey turner sign (pancreatic irritation).  The examiner rendered a diagnosis of moderate ulcerative colitis with flare-ups occurring 5 to 6 times per year, lasting 2 to 3 weeks.  He said there was no evidence of anemia or malnutrition during the examination, providing evidence against this claim.

This examination, overall, weighs against the Veteran's claim as it does not show symptoms consistent with severe colitis, such as numerous attacks with malnutrition, with health only fair during remissions.  Consequently, the Board finds that the examination does not support a rating of 60 percent and actually provides highly probative evidence against such a finding, outweighing the Veteran's statements and all other evidence that supports the Veteran's claim.  Further, since the evidence fails to show pronounced symptoms that result in marked malnutrition, anemia, general debility, or with some serious complication as liver abscess, the examination does not support the assignment of a total rating.

An August 2009 VA outpatient treatment record indicates that the Veteran had been noncompliant with his medication, taking only the morning dose, which led to increased diarrhea and abdominal pain.  When his symptoms increased, he started taking his medication as prescribed, which improved his symptoms.  One week prior to his appointment, he had blood in his stool but his abdominal pain had improved.  He said he had lost 10 pounds in the months prior to his appointment.  

Unfortunately this treatment records weighs against the Veteran's claim because it fails to show symptoms consistent with severe colitis, such as numerous attacks with malnutrition, with health only fair during remissions.

VA outpatient treatment records dated March and July 2008 indicate that the Veteran's ulcerative colitis manifested no active symptoms.  An October 2007 colonoscopy revealed mild-to-moderate flare in the sigmoid and rectal area.  The Veteran reported a recent possible flare-up, but noted that he was drinking at the time.  He was asymptomatic at the time of his colonoscopy.  A July 2006 record indicates active ulcerative colitis that was not responding to medication.  March 2006 records state that the Veteran continued to have intermittent flare-ups, which cause 7 to 10 bowel movements per day with small amounts of blood.  His weight was stable at 144 pounds.  The impression was ulcerative colitis with intermittent exacerbations, stable.  Again, these records fail to show symptoms consistent with severe colitis, such as numerous attacks with malnutrition, with health only fair during remissions, and thus weigh against the grant of an increased rating.

The Veteran had a VA examination in June 2006.  He reported abdominal discomfort and intermittent episodes of diarrhea.  Flare-ups occur frequently when he does not take his medication.  He reported 3 or 4 flare-ups in the past year, lasting 1 to 3 weeks, with an average of 2 weeks duration.  Flare-ups result in frequent, bloody stool, weight loss, rectal pain, and sensation of joint pain of all joints.  His average weight is from 150 to 160 pounds but drops to 135 to 145 during flare-ups.  He reported losing 3 to 4 days of work in the past year and foregoes activities, such as going to the movies, due to his condition.  He reported no hospitalizations since 2003 for his condition.

The physical examination showed his weight at 146 pounds and a soft, nontender abdomen with normoactive bowel sounds.  His liver and spleen were nonpalpable.  No signs of malnutrition were present.  The assessment was ulcerative colitis with 3 to 4 moderate flare-ups per year, lasting 1 to 3 weeks with no signs of malnutrition.

Since the examination does not show symptoms consistent with severe colitis, such as numerous attacks with malnutrition, with health only fair during remissions, the Board finds that the examination does not support a rating of 60 percent.  Further, since the evidence fails to show pronounced symptoms that result in marked malnutrition, anemia, and general debility, or with some serious complication as liver abscess, a total rating is not warranted based upon this examination.

The Veteran had a VA examination in January 2005.  He complained of worsening abdominal cramps, loose stool associated with blood and mucous.  He had frequency and urgency to defecate at work, which causes embarrassment.  He also experiences leakage on the way to the bathroom and/or after usage.  The examiner stated that the leakage was not due to a weak anal sphincter but mostly related to urgency and the availability of a restroom.  The Veteran also noted weight loss.  He said that he was prescribed iron pills in 2003 to correct IDA resulting from blood loss in stools.

The physical examination showed his weight at 136 pounds.  His abdomen was sensitive to touch and he had hyperactive bowel sounds.  The diagnosis was ulcerative colitis with IDA controlled with iron pills.

Since this examination does not show symptoms consistent with severe colitis, such as numerous attacks with malnutrition, with health only fair during remissions, the Board finds that it does not support the assignment of a 60 percent rating.  Further, it fails to show pronounced symptoms that result in marked malnutrition, anemia, general debility, or with some serious complication as liver abscess, it does not support the assignment of a total rating.

VA outpatient treatment records dated December 2004 show treatment for a flare-up, classified as a mild to moderate flare.  The Veteran's symptoms included 6 to 7 watery bowel movements and bleeding.  His condition was stable in April 2004.  Again, these records fail to show symptoms consistent with severe colitis, such as numerous attacks with malnutrition, with health only fair during remissions, and thus weigh against the grant of an increased rating.

An August 2003 VA examination noted frequent defecation with loose, reddish stools and mild abdominal pain.  The Veteran reported seeing bright red blood in the toilet and significant flatus.  He also experienced leakage on the way to the bathroom and/or after usage.  The examiner stated that the leakage was not truly due to a weak anal sphincter and was mostly related to urgency and the availability of a restroom.  The Veteran also noted weight loss.

The physical examination revealed weight at 146 pounds, mild tenderness of the abdomen, slightly hyperactive bowel sounds, and grossly heme positive stool.  The diagnosis was ulcerative colitis and hypochromic, microcytic anemia secondary to blood loss from ulcerative colitis.  

Since this examination does not show symptoms consistent with severe colitis, such as numerous attacks with malnutrition, with health only fair during remissions, the Board finds that it does not support the assignment of a 60 percent rating.  Further, while the examination shows anemia, it fails to show pronounced symptoms that result in marked malnutrition, general debility, or with some serious complication as liver abscess, it does not support the assignment of a total rating.

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected disability has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above and clearly provide evidence against a higher evaluation. 

In sum, a rating in excess of 30 percent is not warranted because the evidence does not show symptoms consistent with severe colitis.  Specifically, the Veteran is not shown to have malnutrition with health only fair during remissions.  In fact, treatment records tend to show that the Veteran is in good health when his condition is stable.  His weight has been consistent, with consistent patterns of weight loss during flare-ups.  The August 2003 VA examination notes anemia; however, subsequent treatment records and VA examinations note only that he takes iron pills as a preventative measure.  Moreover, there are no serious complications or debility shown as a result of the ulcerative colitis.  For these reasons, an evaluation higher than 30 percent is not warranted under DC 7323.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's ulcerative colitis does not more closely approximate a 60 percent rating and that the preponderance of the evidence is against a disability rating greater than 30 percent for any time during the appeal period.  38 C.F.R. §§ 4.3,  4.114, DC 7323.  The benefit-of-the-doubt doctrine is not for application and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria are adequate to address the severity of the Veteran's service-connected ulcerative colitis.  The evidence does not show that the Veteran's condition is severe or that it causes marked interference with employment or frequent periods of hospitalization.  The schedular criteria provide for a rating in excess of the currently assigned 30 percent; however, the severity of the Veteran's symptoms do not warrant an increased rating at this time.  Thus, referral to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation is not warranted.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran was afforded VA medical examinations as discussed above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected ulcerative colitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


